TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-00-00341-CR




                             Joseph Michael Clemett, Appellant

                                                v.

                                The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
           NO. 0993830, HONORABLE BOB PERKINS, JUDGE PRESIDING




              Appellant Joseph Michael Clemett pleaded guilty to intentionally or knowingly

causing serious bodily injury to a child. See Tex. Penal Code Ann. § 22.04(a)(1) (West Supp.

2000). The district court adjudged him guilty and assessed punishment at imprisonment for forty

years.

              Appellant’s attorney filed a brief concluding that the appeal is frivolous and without

merit. Although counsel was retained, the brief meets the requirements of Anders v. California,

386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988);

High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.

Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State,

436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of counsel’s brief was delivered to appellant,
and appellant was advised of his right to examine the appellate record and to file a pro se brief.

No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is

frivolous and without merit. We find nothing in the record that might arguably support the

appeal.

               The judgment of conviction is affirmed.




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Affirmed

Filed: December 21, 2000

Do Not Publish




                                                2